Citation Nr: 1627328	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  12-21 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right third finger disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1979 to June 1979, and had service in the Army National Guard from May 28, 1983, to June 1, 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in December 2014.

The December 2014 remand also noted that during his June 2014 hearing the Veteran indicated that he had pain in his right hand, right arm, right shoulder, and neck (see: pages 6-7 of the June 2014 hearing transcript), all secondary to his service connected right third finger disability.  The issues were referred to the Agency of Original Jurisdiction (AOJ) for appropriate action, but there is no indication of any subsequent VA action as to these matters.  In May 2015, the Veteran submitted an application that raised service connection claims for bilateral hearing loss and tinnitus and, in essence, requested claims be reopened for depression, stress, schizophrenia.  Although a May 2016 audiology examination was performed, there is no indication of any other action as to these claims.  As these issues have been raised but have not been adjudicated by the AOJ, the Board refers them for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the December 2014 remand included a request that upon completion of action to obtain additional evidence the AOJ was to forward the file and a prepared statement to the Director, Compensation and Pension Service, for consideration of an extraschedular rating for a right third finger disability pursuant to 38 C.F.R. § 3 321(b).  Although additional evidence was obtained, including a March 2015 VA examination report, the case was not forwarded for consideration of an extraschedular rating.  A remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that, apparently pursuant to a February 2016 increased rating request, the Veteran's service-connected right third finger disability was evaluated in a May 2016 VA examination.  This evidence was not addressed in a subsequent supplemental statement of the case and such consideration has not been waived by the Veteran.  It is significant to note that the May 2016 examiner stated that the "[e]fficacy of the radiograph is limited," that "[n]o fracture of the third digit is seen in the study, and that while the right third finger disability may be resolved "a second radiograph of the digits with better quality will also have to be considered."  There is no indication in the available record that an additional study was performed.  Therefore, the Board finds that further action is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Upon completion of directive #1, obtain an additional X-ray study of the Veteran's right third finger unless the record includes an adequate study performed after May 5, 2015, and request that the May 2016 VA examiner, or if unavailable another appropriate examiner, review the evidence of record and provide a clarifying opinion as to the current nature of the service-connected disability.

The medical reasons for the opinion provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Upon completion of the above, forward the Veteran's file and a prepared statement to the Director, Compensation and Pension Service, for consideration of an extraschedular rating for a right third finger disability pursuant to 38 C.F.R. § 3.321(b).

4.  Thereafter, if the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


